Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vawter (US PgPub 2008/0048022).
Regarding claim 1, Vawter discloses a computer system (Figures 1, 5 and 6), comprising: a display generation component (Figure 5, Element 530 and Paragraph 0075 where the user interface display is provided on the mobile terminal 110); one or more processors (Figure 5, Element 510); and memory storing one or more programs configured to be executed by the one or more processors (Figure 5, Element 520), the one or more programs including instructions for: detecting a request to add a first secure credential to the computer system, wherein the first secure credential is configured to provide authorization to use one or more functions of a vehicle (Paragraphs 0014, 0021 and 0077 where a user enters credentials into a virtual wallet application in order to add a vehicle electronic key); in response to detecting the request to add the first secure credential to the computer system, initiating a process for adding the first secure credential to the computer system (Figures 6-7 and Paragraphs 0014 and 0021 where the electronic key is added to the virtual wallet on the mobile terminal); and after completing the process for adding the first secure credential to the computer system, displaying, via the display generation component, a user interface of an electronic wallet application with a representation of the first secure credential and one or more representations of other secure credentials that are not associated with a vehicle manufacturer of the vehicle (Figure 6, Element 415 and Paragraphs 0014, 0021 and 0064 where the virtual wallet further includes digital credit and debit card information).
Regarding claim 2, Vawter discloses wherein the one or more representations of other secure credentials includes a representation of a secure credential that corresponds to a payment account (Figure 6, Element 415 and Paragraphs 0014, 0021 and 0064 where the virtual wallet further includes digital credit and debit card information).
Regarding claim 3, Vawter discloses wherein detecting the request to add the first secure credential to the computer system includes: detecting a user input corresponding to a selectable user interface object in a user interface of an application different from the electronic wallet application (Figure 6 and Paragraph 0075 where the wallet homepage is accessible through user terminal 150).
Regarding claim 4, Vawter discloses wherein detecting the request to add the first secure credential to the computer system includes: detecting that an external device is physically near the computer system (Paragraphs 0015 and 0073 where the mobile terminal includes NFC communicating functions).
Regarding claim 5, Vawter discloses after completing the process for adding the first secure credential to the computer system, displaying, via the display generation component, instructions for using the first secure credential (Figures 6-7 and Paragraphs 0014 and 0021 where the virtual wallet includes icons for using the electronic keys).
Regarding claim 6, Vawter discloses wherein the one or more programs further including instructions for: after completing the process for adding the first secure credential to the computer system: detecting a request to use one or more functions of the vehicle; and in response to detecting the request to use one or more functions of the vehicle, performing biometric authentication, wherein successful biometric authentication is a requirement for authorizing use of the one or more functions of the vehicle using the computer system (Paragraphs 0035, 0044 and 0077 where the system requires biometric authentication before virtual wallet use).
Regarding claim 7, Vawter discloses wherein the one or more programs including further instructions for: after completing the process for adding the first secure credential to the computer system, displaying, via the display generation component, a selectable user interface object that, when selected, activates a requirement that the computer system successfully biometrically authenticates a user to provide authorization to use one or more functions of a vehicle (Paragraphs 0035, 0044 and 0077 where the system requires biometric authentication before virtual wallet use). 
Regarding claim 8, Vawter discloses wherein the computer system is a first computer system, the one or more programs including further instructions for: after completing the process for adding the first secure credential to the first computer system, displaying, via the display generation component, a selectable user interface object for adding a second secure credential to a second computer system, wherein the second secure credential is configured to provide authorization to use one or more functions of the vehicle; and in response to detecting a user input corresponding to the selectable user interface object for adding the second secure credential, initiating a process for adding the second secure credential to the second computer system (Figure 1, Element 150 and Paragraphs 0025, 0028, 0029 where the user terminal 150 adds credentials to a virtual wallet).
Regarding claim 9, Vawter discloses wherein initiating a process for adding the first secure credential to the computer system includes: displaying, via the display generation component, a plurality of character entry keys for inputting authentication information; receiving input, via the plurality of character entry keys, corresponding to authentication information; and in response to receiving the input corresponding to authentication information and in accordance with a determination that the authentication information is valid, proceeding with the process for adding the first secure credential to the computer system (Paragraphs 0014, 0021 and 0077 where a user enters credentials into a virtual wallet application in order to add a vehicle electronic key).
Regarding claim 10, Vawter discloses wherein the first secure credential is configured to unlock the vehicle and start one or more systems of the vehicle (Paragraphs 0014 and 0021 where the electronic key performs vehicle functions such as unlocking doors).
Regarding claim 11, Vawter discloses wherein a third secure credential is configured to provide authorization to use one or more functions of the vehicle, the one or more programs including further instructions for: receiving data corresponding to a change in authorization that the third secure credential is configured to provide, wherein the change in authorization corresponds to a change in access to one or more functions of the vehicle; and after receiving the data corresponding to the change in authorization, displaying, via the display generation component, a visual indication of the change in access to one or more functions of the vehicle (Paragraphs 0014, 0021 and 0077 where a user enters credentials into a virtual wallet application in order to update authorization to a vehicle electronic key).
Regarding claim 12, Vawter discloses wherein the computer system is a first computer system, and wherein initiating the process for adding the first secure credential to the first computer system includes: displaying, via the display generation component, a first visual indication of a current status of the process for adding the first secure credential to the first computer system; and causing, at a second computer system, display of a second visual indication of the current status of the process for adding the first secure credential to the first computer system, wherein the second visual indication is based on the first visual indication (Figure 1, Elements 110, 150, Figure 6 and Paragraphs 0025, 0028, 0029 and 0075 where the mobile terminal 110 and the user terminal 150 add credentials to a virtual wallet).
Regarding claim 13, Vawter discloses wherein the computer system is a first computer system, the one or more programs including further instructions for: performing one or more operations for establishing a wireless connection between the first computer system and a second computer system; and while performing the one or more operations, displaying a selectable user interface object for adding a secure credential, wherein user input corresponding to the selectable user interface object for adding a secure credential corresponds to the request to add a first secure credential to the first computer system (Figure 1, Elements 110, 150, Figure 6 and Paragraphs 0025, 0028, 0029 and 0075 where the mobile terminal 110 and the user terminal 150 add credentials to a virtual wallet while in communication with server 130).
Regarding claim 14, Vawter discloses wherein initiating the process for adding the first secure credential to the first computer system includes: displaying, via the display generation component, a plurality of character entry keys for inputting authentication information; receiving input, via the plurality of character entry keys, corresponding to authentication information; and in accordance with a determination that the authentication information is valid, proceeding with the process for adding the first secure credential to the first computer system (Paragraphs 0014, 0021 and 0077 where a user enters credentials into a virtual wallet application in order to add a vehicle electronic key).
Regarding claim 15, Vawter discloses wherein initiating the process for adding the first secure credential to the first computer system includes: displaying, via the display generation component, a selectable user interface object for an application associated with the vehicle; receiving input corresponding to the selectable user interface object for the application associated with the vehicle; and in response to receiving the input corresponding to the selectable user interface object for the application associated with the vehicle, initiating a process for downloading the application associated with the vehicle (Figures 6-7 and Paragraphs 0076, 0080, 0082 and 0083 where vehicle information is downloaded into the virtual wallet).
Regarding claim 16, Vawter discloses wherein  the one or more programs including further instructions for: after completing the process for adding the first secure credential to the computer system, causing, using the first secure credential, the vehicle to unlock (Paragraphs 0014 and 0021 where the electronic key performs vehicle functions such as unlocking doors).
Regarding claim 17, see rejection for claim 1 which discloses all of the claimed limitations.
Method claim 18 is drawn to the method of using the corresponding system claimed in claim 1.  Therefore method claim 18 corresponds to system claim 1 and is rejected for the same reasons of anticipation as used above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687